HOUGH, Circuit Judge
(dissenting). This was a criminal prosecution, and there was no evidence at all of violation of the act, or of *32criminal intent, except the continuance or maintenance of relations between the railway and the Mining Company, which began long before the Elkins Act became law. From this alone the jury was permitted to infer the commission of a crime.
Under such a ruling a creditor, who is also a carrier subject to the act, is indeed between the devil and the deep sea. If all traffic is refused, the functions of a common carrier are abnegated; if traffic as per published tariff is accepted, a crime is said to be committed; if payment of debt is insisted upon as a prerequisite to the transport of goods, the debtor is broken, and both debt and traffic are lost, until (at the best) some reorganization emerges from the ruins.
The statute does not compel such result, and from it I dissent.